Timlin, J.
In tbis action at law upon contract to recover for work and labor performed and materials furnished in printing letter-beads and circulars for distribution to tbe electors in tbe effort to bave Mr. S. A. Cook nominated for United States senator at tbe primary election for tbe year 1910, tbe jury returned a verdict finding that tbe plaintiffs did the-work and furnished tbe materials upon tbe credit of, and relying for payment upon, a committee of which tbe defendant was one. That in ordering tbis printing and material one Cowling acted as agent of said committee, and that tbe printing was done and materials furnished with tbe knowledge and consent of tbe defendant, Ballou, who ratified tbe acts of Cowling in regard to tbe same.
Tbe errors assigned go to tbe sufficiency of tbe evidence to support tbis verdict and to tbe sufficiency of tbe verdict to support a judgment for tbe plaintiff.
It appeared that tbe work and material in question were ordered by Mr. Cowling, delivered to him, and charged to him upon respondents’ books of account. After tbe work was begun Mr. Cowling informed respondents that there was a committee to which matters of payment must be referred. It also appeared that Mr. Cowling was chairman of a voluntary campaign committee having charge of the active details of tbe campaign, and that Mr. Ballou, tbe appellant, was also a member of and tbe treasurer of that committee. Tbe work done and materials furnished were appropriate to tbe purpose for which tbe voluntary organization was formed. There is evidence tending t'o show that Mr. Ballou knew of tbe contract with respondents and made part payment thereon out of tbe funds contributed to tbe committee. Tbe verdict found that tbe plaintiffs did not' do tbe printing and furnish tbe material *579upon the credit of or relying upon W. 0. Cowling individually for payment. Upon the findings of fact by the jury, which we think are supported by evidence, the members of this committee would he liable to the plaintiffs for the demand in question. The fact that the plaintiffs charged up the account in the first instance against Mr. Cowling, while an item of evidence, was not conclusive, and is disposed of by the finding of the jury above stated. Champion v. Doty, 31 Wis. 190. The members of the committee, including the defendant, Ballou, had knowledge that this work was being done and this material furnished, that it must be paid for, that it was. adapted to the purpose for which they had organized themselves into a committee, and that it was a disbursement necessary to their effectual work. The only question is whether the plaintiffs could select one member of-this committee and hold him liable for the whole amount. In other words, whether the liability is joint and several. It may be that even this question is not presented because it was not raised by answer. Derickson v. Whitney, 6 Gray, 248. But the liability of the members of the committee is joint and several. Fredendall v. Taylor, 23 Wis. 538; S. C. 26 Wis. 286. Each member of a voluntary association is liable for the debts thereof if incurred during his period of membership and contracted for the purpose of carrying out the objects for which the association was formed. Sheehy v. Blake, 72 Wis. 411, 39 N. W. 479; 4 Cyc. 311.
By the Court. — Judgment affirmed.